                          United States District Court
                                    for the
                          Southern District of Florida

Thomas Brezenski, Plaintiff,            )
                                        )
v.                                      )
                                        ) Civil Action No. 20-24860-Civ-Scola
St. Thomas University, Inc.,            )
Defendant.                              )

     Order Granting Motion to Dismiss and Request for Leave to Amend
       Plaintiff Thomas Brezenski seeks damages from Defendant St. Thomas
University, Inc., (the “University”) for discriminating against him in violation of
the American with Disabilities Act (“ADA”) and the Florida Civil Rights Act
(“FCRA”). (Compl., ECF No. 1.) The University has filed a motion to Dismiss
arguing that the complaint fails to state a claim for discrimination or
retaliation. (Def’s Mot., ECF No. 12.) Brezenski responded to the motion,
seeking leave to amend the complaint to cure the deficiencies identified by the
University. (Pl.’s Resp., ECF No. 17.) The Court will construe Brezenski’s
response in opposition as a motion for leave to amend. The University opposes
the request to amend as improperly raised. (Def.’s Reply, ECF No. 18.)
       A party may amend his pleading with leave of court or with written
consent of the opposing party. Fed. R. Civ. P. 15(a)(2). The decision to grant or
deny a motion to amend pleadings is within the sound discretion of the trial
court. Espey v. Wainwright, 734 F.2d 748, 750 (11th Cir. 1984). The policy of
the federal rules is to permit liberal amendment to facilitate determination of
claims on the merits and to prevent litigation from becoming a technical
exercise in the fine points of pleading. Smith v. Beverly Hills Club Apartments,
LLC, No. 1:15-CV-23450-KMM, 2016 WL 344975, at *2 (S.D. Fla. Jan. 28,
2016) (citing Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 599 (5th Cir.
1981)). Thus, unless there is a substantial reason to deny leave to amend, the
discretion of the district court is not broad enough to permit denial. Id. A
substantial reason could include “undue delay, bad faith or dilatory motive,
repeated failure to cure deficiencies by amendments previously allowed, undue
prejudice to the opposing party, and futility of the amendment.” Grayson v.
Kmart Corp., 79 F.3d 1086, 1110 (11th Cir. 1996).
       The Court does not find a substantial reason to deny Brezenski’s request.
As an initial matter, his request for leave to amend was made one month before
the deadline set by the Court in the scheduling order. Castros v. Signal Fin. Co.
LLC, No. 1:17-CV-21870, 2018 WL 1137099, at *1 (S.D. Fla. Feb. 4, 2018)
(Moore, J.) (granting request for leave to amend made in response to motion to
dismiss, noting that the request was made before the deadline set forth in
scheduling order). Additionally, Brezenski seeks to address the deficiencies
identified in the motion to dismiss, particularly providing additional facts
regarding the temporal connection between disclosure or notice of his alleged
disability and the purported misconduct. Id. Courts routinely permit such
amendments to cure pleading deficiencies in service of the general principle
that “decisions on the merits are not to be avoided on the basis of ‘mere
technicalities.’” Schiavone v. Fortune, 477 U.S. 21, 27 (1986) (quoting Foman v.
Davis, 371 U.S. 178, 181 (1962)); see e.g., Glob. Tel*Link Corp. v. Lee Cty.
Sheriff's Office, No. 2:09-CV-397FTM29SPC, 2009 WL 10670793, at *1 (M.D.
Fla. July 21, 2009) (finding “good cause to allow leave to amend to correct any
technical deficiencies” flagged in a pending motion to dismiss). Importantly,
amendment is not likely to expand the scope of discovery or alter the scope of
the issues presented in the operative complaint. Castros, 2018 WL 1137099, at
*1. Thus, allowing for such an amendment is not likely to delay the resolution
of this case or prejudice the University.
       For these reasons, the University’s motion to dismiss (ECF No. 12) is
granted and Brezenski’s complaint is dismissed. Brezenski’s request for leave
to amend is granted. The amended complaint is due by May 28, 2021.
Brezenski is cautioned that failure to file the amended complaint by that date
may result in dismissal with prejudice and closure of this action.
      Done and ordered at Miami, Florida, on May 21, 2021.


                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
